Exhibit 10.1
(GRAPHIC) [b81617b81617a01.gif]

 
n-___: , . , , 1. CONTRACT ID NO. PAGE OF PAGES AMENDMENT OF
SOLICITATION/MODIFICATION OF CONTRACT 1 2 ~2. AMENDMENT/MODIFICATION NO. pT
EFFECTIVE DATE 4. REQUISITION/PURCHASE REQ. NO. 5. PROJECT NO. fif applicable)
Twenty-Seven (27) j            See Block 16C. [ 6. ISSUED BY CODE 7.
ADMINISTERED BY (ifotherthan Item 6) CODE National institutes of Health National
Heart, Lung, and Blood Institute BDR Contracts Branch, OA, DERA, NHLBl 6701
Rockledge Drive (RKL2), MSC7902 ANN: 268987144 Bethesda, MD 20892-7902 OMB
No. 0990-0115 I Program Name: NHLBl Repository 8. NAME AND ADDRESS OF CONTRACTOR
(No., Street, county. State and ZIP Code) (/) 9A. AMENDMENT OF SOLICITATION NO.
9B. DATED (SEE ITEM 13) SeraCare Life Sciences, Inc. DBA SeraCare BioServices
217 Perry Parkway I I ica. modification of contract^ Gaithersburg, MD 20877
order no. S N01-HB-87144 10B. DATED (SEE ITEM 13) code facility code
June 15,1998 11. THIS ITEM APPLIES TO AMENDMENTS OF SOLICITATIONS j [
Theabcvenumberedsclidtationisainendedasselforlriin Item 14. The hour and date
specified for receipt of oners \ is extended, j ] is not extended. Offerors must
acknowledge receipt of this amendment prior io the hour and date specified in
the solicitation or as amended, by one of the following methods: (a) By
completing Items 3 and 15, and returning copies of trie amendment; (b) By
acknowledging receipt of Shis amendment on each copy of the offer submitted; or
(c) By separata latter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telenram or letter, provided each telegram or letter makes reference to
lha soiicilatlon and this amendment, and is received prior to the opening hour
and dalB specified. 12. ACCOUNTING AND APPROPRIATION DATA (ifroquired) FY 2010
Funds Obligated$649,757 EIN1-330056054-A1 DOC. No. N1HB87144A O.C. 25.55 DUNS
No. ###-##-#### NHLBl CAN 0-8470217 $649,757 13. THIS ITEM APPLIES ONLY TO
MODIFICATIONS OF CONTRACTS/ORDERS, ___^ IT MODIFIES THE CONTRACT/ORDER NO. AS
DESCRIBED IN ITEM 14. Z[ [A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:
(Specifyauthority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT
ORDER NO. IN ITEM { ’ 10A. B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO
REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying office,
appropriation data, etc.) SET FORTH iN ITEM 14. PURSUANT TO THE AUTHORITY OF FAR
43.103(b). * C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO
AUTHORITY OF: FAR 1.602 and Mutual Agreement of the Parties D. OTHER (Specify
type of modification and authority) E. IMPORTANT: Contractor Q is not, IXl is
required to sign this document and return 1 copy to the issuing office. 14.
DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.) PURPOSE: To
increase the total amount of the contract and provide incremental funding to
cover contract performance through April 30, 2011 CONTRACT AMOUNT: Estimated
Cost Fixed Fee Total Est Cost Plus Fixed Fee Previously Allotted $17,935,183
$1,063,863 $18,999,046 Allotted by this Modification 610,101 39,656 649,757
Amount Remaining to be Obligated 0 0 0 Total Contract Amount $18,545,284
$1,103,519 $19,648,803 (Changed) EXPIRATION DATE: April 30, 2011 (Unchanged)
CONTRACT TYPE: Cost Reimbursement (Completion) Except as provided herein, all
Hems and conditions of the document referenced in Item 9A oMOA. as heretofore
changed, remains unchanged and in full force and effect. 15A. NAME AND TITLE OF
SIGNERiType or print) f /}£?/*, 16A- NAME AND TITLE OF CONTRACTING OFFICER (Type
orprinfj t>\J<*ewi YMf-h- PstlxcLUit; cu^) L^u Rick Phillips &£m Cjt^t Ay~£.
ffCA-l-^t <_&, /»<* Contracting Officer 1SB. CONTRACTOR/OFFEROR 15C. DATE SIGNED
16B, UNITED STATES OF AMERICA 16C. DATE SIGNED (Signature of person authorized
to sign.) I Cfi*& (Signature of Contracting Officer) j NSN 7540-01-152-8070
30-105 STANDARD FORM 30 (REV. 10-83) PREVIOUS EDITION UNUSABLE Prescribed by GSA
FAR (48 CFR) 53.243

 



--------------------------------------------------------------------------------



 



     
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT CONTINUATION PAGE
Contract No. N01-HB-87144
Modification No. 27
  Page 2 of 2 Pages

1.   ARTICLE B.2. ESTIMATED COST AND FIXED FEE, is revised to read as follows:

  a.   The estimated cost of this contract is increased by $610,101 from
$17,935,183 to $18,545,284.     b.   The fixed fee for this contract is
increased by $39,656 from $1,063,863 to $1,103,519. The fixed fee shall be paid
in installments based on the percentage of completion of work, as determined by
the Contracting Officer, and subject to the witholding provisions of the clauses
ALLOWABLE COST AND PAYMENT and FIXED FEE referenced in the General Clause
Listing in Part II, ARTICLE I.1. of this contract. Payment of fixed fee shall
not be made in less than monthly increments.     c.   The Government’s
obligation, represented by the sum of the estimated cost plus fixed fee is
increased by $649,757 from $18,999,046 to $19,648,803.     d.   Total funds
currently available for payment and allotted to this contract are increased by
$649,757 from $18,999,046 to $19,648,803 of which $18,545,284 represents the
estimated costs, and of which $1,103,519 represents the fixed fee. For further
provisions on funding, see the LIMITATION OF FUNDS clause referenced in Part II,
ARTICLE I.2. Authorized Substitutions of Clauses.     e.   It is estimated that
the amount currently allotted will cover performance of the contract through
April 30, 2011.     f.   The Contracting Officer may allot additional funds to
the contract without the concurrence of the Contractor.     g.   Future
increments to be allotted to this contract are estimated as follows: *NONE*

2.   SECTION J. LIST OF ATTACHMENTS — Attachment 3., Financial Report of
Individual Project/Contract, NIH 2706, Page 1 is deleted in its entirety and the
attached Page 1 is substituted thereof.

 



--------------------------------------------------------------------------------



 



                 
National Institutes of Health

Financial Report of Individual
Project/Contract

Complete this form in accordance with
accompanying instructions
  Project Task:

  Contract No:   Date of Report:   0990-0134
0990-0131   Maintenance of NHLBI Biological Specimen Repository   N01-HB-87144  
   
Reporting Period:  
Contractor Name and Address:       SeraCare Life Sciences, Inc. DBA SeraCare
BioServices
217 Perry Parkway
Gaithersburg, Maryland 20877

                                                                               
              Cumulative                                   Funded              
          Incurred                           Estimated   Contract   Variance    
Percentage of   Cost at End   Incurred   Cumulative   Estimated   Cost at  
Amount   (Over or     Effort/Hours   of Prior   Cost-Current   Cost to Date  
Cost to   Completion   Through April   Under) Expenditure Category   Funded  
Actual   Period   Period   (D + E)   Complete   (F + G)   30, 2011   (l - H) A  
B   C   D   E   F   G   H   I   J
Principal Investigator
                                                                       
Laboratory Staff
                                                                       
Data Entry
                                                                       
Total Direct Labor
                                                          $ 4,860,401          
Materials & Supplies
                                                          $ 1,469,109          
Other Direct Costs
                                                          $ 728,619          
Travel
                                                          $ 13,059          
Freezers/Freezer Equipment
                                                          $ 1,411,921          
Information Management Systems Subcontract
                                                          $ 818,592          
Subcontract-2
                                                          $ 1,000          
Subcontract-Office Movers
                                                          $ 64,000          
Contract Generated Revenue
                                                            ($14,000 )        
Subtotal
                                                          $ 9,352,701          
Overhead @
                                                          $ 7,562,394          
G&A@
                                                          $ 1,630,189          
Total Costs Excluding Fixed Fee
                                                            18,545,284          
Fixed Fee
                                                          $ 1,103,519          
Total Cost Plus Fixed Fee
                                                          $ 19,648,803          

 